Citation Nr: 0713073	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of an old T-
12 compression fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from May 2000 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions in April 2002 and February 2005 by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Juan, Puerto Rico, which denied entitlement to 
service connection for residuals of a T-12 compression 
fracture and entitlement to service connection for a left 
knee disorder, respectively.

In a June 2002 statement, the veteran requested a hearing, 
which was scheduled for April 9, 2003.  In a written 
statement dated the same day, the veteran withdrew his 
request.  In an August 2005 statement, the veteran requested 
a hearing in front of a Decision Review Officer, and one was 
scheduled for October 26, 2005.  In an October 2005 
statement, the veteran withdrew his request.  See 38 C.F.R. 
§ 20.704(d) (2006).

In April 2006, the Board denied the issue of service 
connection for a left knee disorder, which is therefore no 
longer on appeal, and remanded the issue of service 
connection for residuals of a T-12 compression fracture for 
additional development, which is again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's residuals of an old T-12 compression fracture are 
related to his first period of active duty.

2.  The veteran's residuals of an old T-12 compression 
fracture were not noted on the service entrance examination 
for his second period of active duty.

3.  Clear and unmistakable evidence demonstrates that the 
veteran's residuals of an old T-12 compression fracture 
existed prior to his second period of service.

4.  Clear and unmistakable evidence demonstrates that the 
veteran's residuals of an old T-12 compression fracture did 
not permanently increase in severity during his second period 
of service.


CONCLUSIONS OF LAW

1.  The veteran's residuals of an old T-12 compression 
fracture clearly and unmistakably existed prior to his second 
entry into military service, and the presumption of soundness 
at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.306(b) (2006).

2.  The veteran's preexisting residuals of an old T-12 
compression fracture were not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
April 2005 and April 2006 letters satisfied the four elements 
delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until April 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding this issue.  

The veteran has not alleged any prejudice with respect to the 
timing of any notification, nor has any been shown.  The 
Board finds that the purpose behind these notice requirements 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Service medical records, VA medical records and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2006).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2006); 
38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. § 
3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  

The veteran contends that he initially injured his back 
during his first term of active duty when he was in an 
automobile accident in April 1980.  He reported to a medical 
examiner that he had gone to sick call two to three times 
after this injury.  The veteran also contends that his 
current residuals of an old compression fracture of T12 are a 
result of re-injuring the original fracture in an automobile 
accident in his second term of active duty.

First period of active duty - June 1979 to June 1983

In terms of service connection for the claimed injury during 
his first period of active duty, the veteran's service 
medical records from this time do not show any spine 
abnormalities.  There is no evidence in the claims file that 
the veteran was in a car accident in 1980, during his first 
term of service, as the veteran has asserted.  His separation 
Reports of Medical History and Examination are negative for 
complaints or a diagnosis of a back disorder.  Medical 
records from the veteran's time in the Army National Guard 
from May 1988 through the time when he began his second 
period of active duty in May 2000 are part of the record as 
well, and do not reflect any back problems.  

Based on the above, there is no competent medical evidence 
that supports the veteran's contention of an etiological 
relationship between his residuals of a compression fracture 
of T12 and his first period of active service.  Thus, the 
preponderance of the medical evidence is against service 
connection for residuals of an old T-12 compression fracture 
for his first period of active duty.  

Second period of active duty - May 2000 to January 2001

Regarding the veteran's second period of active duty, a 
medical examination report dated in March 2000, reflects 
clinical evaluation of the spine was normal.  In the report 
of his medical history, the veteran did not report 
symptomatology related to a previous back injury.  The 
examiner indicated the veteran was qualified for duty.  
Service medical records show that the veteran was in a car 
accident on December 2, 2000 when he injured his back.  The 
veteran reported pain which was a 5 on a scale of 1-10.  He 
had no peripheral neuropathy, pain on backbend, difficulty in 
urination, incontinence, or radiation of pain or numbness.  
He had full range of motion, a steady, non-guarded gait, his 
strength was 5/5, there were no deformities, discoloration or 
edema, no midline tenderness and deep tendon reflexes were 
2+.  Medical records show he reported that he had been in a 
previous car accident 20 years prior where he had injured his 
back. An x-ray showed that he had lumbar strain and an old 
compression fracture at T12.  He was instructed to apply heat 
and return to the clinic if the pain worsened.  He was seen 
again in December 2000 for low back pain, indicating he had 
the pain since November.  His December 2000 Report of Medical 
Examination does not reflect any spine abnormalities; however 
his contemporaneous Report of Medical History indicates a 
history of lumbar strain due to the automobile accident 
earlier that month.

A January 2001 x-ray of the spine shows a small compression 
fracture of the superior endplate T12 with minimal anterior 
wedging.  In an October 2001 VA spine examination, the 
veteran reiterated that he had been in a previous car 
accident and had re-injured his spine.  He had mild 
discomfort in the thoracic and lumbar areas which was 
localized and had occasional numbness upon bending of the 
legs.  There was no tenderness to palpation of the lumbar 
area, and there were no postural abnormalities of the back 
nor fixed deformities.  The diagnosis was a slight anterior 
wedging on T12 secondary to a small compression fracture 
involving the superior endplate, mild straightening of the 
normal lumbar lordosis due to muscle spasm.  VA medical 
records show ongoing treatment for herniated nucleous 
pulposus at L5-S1.  The veteran was service connected for 
this disability in an April 2002 rating decision.  

A January 2004 VA spine examination report reflects the 
veteran's complaints of low back pain with increased 
intensity that radiated to his left lower extremity.  The 
diagnosis was an L5-S1 herniated nucleus pulposus, lumbar 
myositis, left S1 radiculopathy and an old compression 
fracture at T12.  In an August 2006 VA spine examination, the 
veteran reported low back pain with radiation to the left 
leg.   He reported a history of stiffness, weakness and 
spasm.  The veteran had flexion of his thoracolumbar spine at 
40 degrees with pain beginning at 30 degrees, extension of 30 
with pain at 20, lateral flexion for left and right of 15 
with pain beginning at 10 and lateral rotation to the left 
and right at 20 with pain at 15.  X-rays showed an old 
fracture of T12, with normal preservation of the vertebral 
body heights and intervertebral spaces, posterior elements of 
the spine appearing normal, normal mineralization and 
unremarkable paraverterbral soft tissues.  The cord conus 
showed normal signal, shape and ends at the level of T12-L1, 
the vertebral body shows normal alignment and height and the 
T12-L1 interspaces were unremarkable.  The impression was a 
small compression fracture of the superior end-plate of T12 
with minimal anterior wedging.  

The August 2006 VA examiner's opinion was that the T-12 
fracture was less likely than not aggravated by the in-
service motor vehicle accident in December 2000.  The 
rationale was that the x-rays taken on the day of the 
accident was reported in the emergency room note it as an old 
T12 fracture and there is no indication in the record of any 
new acute compression fracture at that time, either from T12 
or any other vertebra.  In addition, the new films report 
normal height, normal interverterbral space and normal 
mineralization.  Since films at time of accident and new 
films do not show any change, the examiner opined that it was 
less likely than not that the incident aggravated the outcome 
of the fracture. 

As noted above, there are two steps to rebut the presumption 
of soundness at entry.  First, there must be clear and 
unmistakable evidence that his back disorder preexisted 
service.  Second, there must be clear and unmistakable 
evidence that his back disorder was not aggravated during 
service.  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.  The August 2006 VA spine 
examiner reviewed the claims file and opined that it was less 
likely than not that the incident in his second period of 
active duty aggravated the outcome of the old T12 fracture.  
The Board finds that this opinion is clear and unmistakable 
evidence demonstrating that the veteran's preexisting back 
disorder, compression fracture at T12, was not aggravated by 
his second period of active service.  

The analysis for determining aggravation for purposes of 
rebutting the presumption of soundness mirror the general 
standard of aggravation.  Since there is clear and 
unmistakable evidence that his preexisting back disorder was 
not aggravated during service for the purpose of rebutting 
the presumption of soundness, it necessarily follows that the 
veteran's residuals of an old T-12 compression fracture were 
not, in fact, aggravated during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.304(b), 3.306(b).

The veteran has claimed that the residuals of a T12 
compression fracture are related to service.  In terms of the 
veteran's own statements, he, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against service connection 
for residuals of an old T-12 compression fracture, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for residuals of an old T-12 compression 
fracture is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


